Exhibit 10.A(iii)A

 

Dealer Agreement

 

 

Ecolab Finance Pty Limited

ACN 082 979 655

 

Citisecurities Limited

ACN 008 489 610

 

and

 

Each party listed In Schedule 1

 

 

F R E E H I L L

H O L L I N G D A L E

& P A G E

 

 

MLC Centre Martin Place Sydney New South Wales 2000 Australia

Telephone (02) 9225 5000 Int + (61 2) 9225 5000 Facsimile (02) 9322 4000 DX 361
Sydney

Reference :SMcG : 36E

 

SYDNEY  MELBOURNE  PERTH  CANBERRA  BRISBANE  SINGAPORE  HANOI  HO CHI MINH CITY
CORRESPONDENT OFFICE IN JAKARTA

 

Liability is limited by the Solicitors Scheme under the Professional Standards
Act 1994(NSW)

 

--------------------------------------------------------------------------------


 

Dealer Agreement

 

Table of contents

 

Clause

 

 

1 Definitions and Interpretation

 

 

 

1.1 Definitions

 

1.2 Interpretation

 

 

2 Conditions precedent

 

 

 

2.1 Conditions precedent to initial Series

 

2.2 Conditions precedent to all Series

 

2.3 Certified copies

 

2.4 Dealer’s conditions precedent

 

 

3 The Programme

 

 

 

3.1 Provision of Programme

 

3.2 Facility Limit

 

3.3 Several obligations and rights of Dealers

 

3.4 Purpose

 

 

4 Promissory Notes

 

 

 

4.1 Issue of and Subscription for Promissory Notes

 

4.2 Acceptance of Bids

 

4.3 Issuance Procedures

 

4.4 Terms

 

4.5 Terms and form of Promissory Notes

 

 

5 MTNs

 

 

 

5.1 Issue of and Subscription for a Series

 

5.2 Acceptance of Bids

 

5.3 Issuance Procedures

 

5.4 Terms

 

5.5 Terms and form of MTNs

 

 

6 Information Memorandum

 

 

 

6.1 Information Memorandum

 

 

7 Payments and delivery

 

 

 

7.1 Manner of payment

 

7.2 Registration

 

7.3 Payments on a Business Day

 

 

8 Representations and warranties

 

 

 

8.1 Representations and warranties

 

8.2 Survival and repetition of representations and warranties

 

1

--------------------------------------------------------------------------------


 

Clause

 

 

9 Undertakings

 

 

 

9.1 General undertakings

 

9.2 Registry Arrangements

 

9.3 Other Issues

 

 

10 Dealers’ and Arranger’s obligations

 

 

 

10.1 Observance of applicable laws

 

10.2 Secondary Market

 

10.3 Illegality

 

10.4 Arranger obligations

 

10.5 Independent Investigation

 

10.6 No responsibility

 

10.7 Liability of Arranger

 

 

11 Indemnities

 

 

 

11.1 General indemnity

 

11.2 Continuing indemnity and evidence of loss

 

11.3 Indemnity by Finance Party

 

 

12 Fees; Tax, costs and expenses; Interest on overdue amounts

 

 

 

12.1 Fees

 

12.2 Tax

 

12.3 Costs and expenses

 

12.4 Interest on overdue amounts

 

 

13 Termination and additional Dealers

 

 

 

13.1 Termination

 

13.2 Additional Dealers

 

13.3 Arranger

 

 

14 General

 

 

 

14.1 Notices

 

14.2 Assignment

 

14.3 Governing law and jurisdiction

 

14.4 Prohibition and enforceability

 

14.5 Waivers

 

14.6 Variation

 

14.7 Cumulative rights

 

14.8 Certificates

 

14.9 Time of the essence

 

14.10 Counterparts

 

14.11 Attorneys

 

 

Schedule 1 - Dealers

 

 

Schedule 2 - Pre-Issue Certificate (Clause 2.1 (a))

 

 

Schedule 3 - Additional Dealers (Clause 13.2)

 

2

--------------------------------------------------------------------------------


 

Clause

 

Schedule 4 - Form of Promissory Note (Clause 1.1)

 

Schedule 5 - Form of Pricing Supplement (Clause 1.1)

 

3

--------------------------------------------------------------------------------


 

This agreement

 

is made on 10 July 1998 between the following parties:

 

1.

Ecolab Finance Pty Limited

 

ACN 082 979 655

 

of Level 26, 50 Bridge Street

 

Sydney, New South Wales

 

(Issuer)

 

 

2.

Citisecurities Limited

 

ACN 008 489 610

 

of Citibank Centre

 

1 Margaret Street

 

Sydney, New South Wales

 

(Arranger)

 

 

3.

Each Party listed In Schedule 1

 

(each a Dealer)

 

Recitals

 

A.                                   The Issuer has requested the Dealers to
make available the Facility to the Issuer.

 

B.                                     The Dealers have agreed to make the
Facility available to the Issuer up to the Facility Limit on the terms and
conditions contained in this agreement.

 

The parties agree

 

in consideration of, among other things, the mutual promises contained in this
agreement:

 

1.                                      Definitions and interpretation

 

1.1                               Definitions

 

In this agreement:

 

Accounting Standards means the accounting standards, practices and principles
which constitute “accounting standards” as that expression is defined in the
Corporations Law and, to the extent they are not inconsistent, the accounting
standards, practices and principles generally accepted in Australia and
consistently applied:

 

Austraclear means Austraclear Limited;

 

Austraclear System means the clearing and settlement services and systems
operated by Austraclear for securities in accordance with the Regulations:

 

Authorisation includes:

 

(a)                                  any consent, registration, filing,
agreement, notarisation, certificate, licence, approval, permit, authority or
exemption from, by or with a Governmental Agency; or

 

1

--------------------------------------------------------------------------------


 

(b)                                 any consent or authorisation regarded as
given by a Governmental Agency due to the expiration of the period specified by
a statute within which the Governmental Agency should have acted if it wished to
proscribe or limit anything already lodged, registered or notified under that
statute:

 

Availability Period means the period commencing on the date of this agreement
and ending at 2.00 pm (Sydney time) on the Termination Date or such earlier date
as the Issuer and the Dealers may agree;

 

Bid Notice means:

 

(a)                                  in respect of a Promissory Note, a
notification by a Dealer to the Issuer pursuant to clause 4.1(c);

 

(b)                                 in respect of a MTN, a notification by a
Dealer to the Issuer pursuant to clause 5.1(c);

 

Business Day means:

 

(a)                                  for the purpose of clause 14.1, a day on
which banks are open for business in the city where the notice or other
communication is received excluding a Saturday, Sunday or public holiday; and

 

(b)                                 for all other purposes, a day on which banks
and foreign exchange markets are open for business in Sydney;

 

Dealer means:

 

(a)                                  in respect of Promissory Notes:

 

(1)                                  the Dealers listed in part 1 of schedule 1;

 

(2)                                  in respect of any Series, the Dealers who
are or are to be the Dealers for that Series under this agreement; and

 

(b)                                 in respect of MTNs:

 

(1)                                  the Dealers listed in part 2 of schedule 1;

 

(2)                                  in respect of any Series, the Dealers who
are or are to be the Dealers for that Series under this agreement; and

 

(c)                                  in any other case, each party listed in
schedule 1 and any other person who becomes a party to this agreement pursuant
to part 13 (but does not include a party that ceases to be a Dealer pursuant to
part 13);

 

Dollars, A$ and $ means the lawful currency of the Commonwealth of Australia:

 

Facility means the commercial paper and medium term note programme made
available by the Dealers to the Issuer under this agreement;

 

Facility Limit means $200,000,000 or such other amount as the Issuer and the
Arranger (with the consent of a Majority of Dealers) may agree at any time;

 

Finance Party means each of the following:

 

(a)                                  the Arranger;

 

(b)                                 each Dealer;

 

2

--------------------------------------------------------------------------------


 

Governmental Agency means:

 

(a)                                  any government or any governmental,
semi-governmental, administrative, fiscal or judicial body, department,
commission, authority, tribunal, agency or entity;

 

(b)                                 any self-regulatory entity established under
any law or regulation or any stock or other securities exchange;

 

Guarantee and Negative Pledge means the deed poll dated on or about the date of
this agreement executed by the Guarantor;

 

Guarantor means Ecolab Inc., a company incorporated under the laws of Delaware,
United States of America;

 

Holder means a MTN Holder or a Promissory Note Holder;

 

I&P Agent means Perpetual Trustee Company Limited;

 

I&P Agreement means the Issue and Paying Agency Agreement dated on or about the
date of this agreement between the Issuer and the I&P Agent;

 

Information Memorandum means, at any time:

 

(a)                                  the Information Memorandum dated on or
about the date of this agreement or the most recent Information Memorandum, as
the case may be, prepared by the Issuer in connection with the Facility;

 

(b)                                 any document incorporated by reference in,
or forming part of, the Information Memorandum;

 

(c)                                  in respect of any Series or any Promissory
Note or MTN, any Pricing Supplement issued in connection with the Series or
applicable to the Promissory Note or MTN, as the case may be; and

 

(d)                                 any other information authorised by the
Issuer to be circulated at any time in connection with the Facility;

 

Interest Payment Date means in respect of a MTN which bears an Interest Rate, a
date upon which interest is to be paid on the MTN;

 

Interest Rate means in respect of a MTN which bears an Interest Rate, the
interest rate that is to apply to the MTN;

 

issue means in respect of a MTN, the constitution of the MTN;

 

Issue Date means:

 

(a)                                  in respect of a Promissory Note, the date
for the issue of the Promissory Note; and

 

(b)                                 in respect of a MTN, the date for the issue
of the MTN being up to 30 days (or such other period as the Issuer and the
Dealers who have agreed to subscribe or procure subscriptions for the Series of
which the MTN forms part may agree) after the Pricing Date;

 

Issue Notice means:

 

(a)                                  in respect of a Promissory Note, a
notification by the Issuer to any Dealer pursuant to clause 4.1(a);

 

3

--------------------------------------------------------------------------------


 

(b)                                 in respect of a MTN, a notification by the
Issuer to any Dealer pursuant to clause 5.1(a);

 

Majority Dealers means Dealers representing not less than 60% of the Dealers by
number;

 

Master Note means the deed poll dated on or about the date of this agreement
executed by the Issuer in favour of the MTN Holders;

 

Maturity Date means:

 

(a)                                  in respect of a Promissory Note, the date
that the Promissory Note is due to be paid; and

 

(b)                                 in respect of a MTN, the date for final
redemption of that MTN;

 

MTN means an obligation of the Issuer to a person in respect of indebtedness of
the Issuer to that person under the Master Note, ownership of which is recorded
in and evidenced by registration in the Register;

 

MTN Holder means at any time, a person who is registered in the Register as the
holder or owner of a MTN and who has rights against the Issuer under, and has
the benefit of, the Master Note in respect of the MTN;

 

Officer means:

 

(a)                                  in relation to the Issuer, a director or a
secretary, or a person notified to be an authorised officer, of the Issuer; and

 

(b)                                 in relation to a Finance Party, any officer,
as that expression is defined in the Corporations Law, of that Finance Party;

 

Outstanding means a Promissory Note or MTN, as the case may be, which has not
been redeemed, repurchased, cancelled or otherwise satisfied in full by the
Issuer;

 

Outstanding Amount means:

 

(a)                                  in respect of an Outstanding Promissory
Note, the Principal Amount of the Promissory Note less the aggregate of any part
of the Principal Amount which has been paid or is on deposit with the I&P Agent;
and

 

(b)                                 in respect of an Outstanding MTN, the
Principal Amount of the MTN less the aggregate of any part of the Principal
Amount that has been paid or otherwise satisfied by the Issuer;

 

Pricing Date means in respect of a MTN, the date upon which a bid or offer by a
Dealer to subscribe for the MTN is or is to be accepted by the Issuer;

 

Pricing Supplement means in respect of a Series, the Pricing Supplement, if any
issued or to be issued by the Issuer under clause 4.4 or clause 5.4 specifying:

 

(a)                                  the Issue Date and the Maturity Date;

 

(b)                                 the Interest Rate and Interest Payment
Dates, if applicable; and

 

(c)                                  any other terms and conditions.

 

of the Promissory Notes or MTNs, as the case may be, and being in the form set
out in schedule 4;

 

4

--------------------------------------------------------------------------------


 

Principal Amount means:

 

(a)                                  in respect of a Promissory Note, the face
value amount stated on the Promissory Note;

 

(b)                                 in respect of a MTN, the face value amount
of the MTN;

 

Promissory Note Holder means a holder from time to time of a Promissory Note:

 

Promissory Notes means the short term promissory notes of the Issuer issued
under the I&P Agreement and drawn in accordance with the Bills of Exchange Act
1909 and substantially in the form and terms set out in schedule 4 of this
agreement;

 

Purchase Price means:

 

(a)                                  in respect of a Promissory Note the amount
calculated as follows:

 

PP

=

PA x 36500

36500 + (YxT)

 

 

 

 

where:

 

PP  =                     Purchase Price

 

PA  =                  Principal Amount of the Promissory Note

 

Y  =                           yield to maturity of the Promissory Note,
expressed as a percentage per annum of 2 decimal places

 

T  =                           the Tenor of the Promissory Note;

 

(b)                                 in respect of a MTN, the amount payable to
the Issuer upon subscription for the MTN;

 

Register means the register of the MTN Holders as maintained by the Registrar as
contemplated by the Registry Services Deed;

 

Registrar means Perpetual Trustee Company Limited;

 

Registry Services Deed means the deed dated on or about the date of this
agreement between the Registrar and the Issuer;

 

Regulations means the Operating Manual and Regulations of Austraclear;

 

Related Corporation means in the case of the Issuer, a “related body corporate”
as that expression is defined in the Corporations Law and includes a body
corporate which is at any time after the date of this agreement a “related body
corporate” but ceases to be a “related body corporate” because of an amendment
consolidation or replacement of the Corporations Law:

 

Same Day Funds means bank cheque or other immediately available and freely
transferable funds;

 

Security means any Promissory Note or MTN:

 

Series means any Promissory Notes or MTNs having or to have the same Issue Date,
Maturity Date and Terms;

 

Series Conditions means in respect of a Series of MTNs, the terms and conditions
applicable to the MTNs as set out in the relevant Pricing Supplement;

 

5

--------------------------------------------------------------------------------


 

Tax means:

 

(a)                                  any tax, levy, charge, impost, duty, fee,
deduction, compulsory loan or withholding; or

 

(b)                                 any income, stamp or transaction duty, tax
or charge,

 

which is assessed, levied, imposed or collected by any Governmental Agency and
includes, but is not limited to, any interest, fine, penalty, charge, fee or
other amount imposed on or in respect of any of the above;

 

Tenor means, in relation to a Promissory Note, the number of days from and
including its Issue Date to, but excluding, its Maturity Date;

 

Termination Date means the date which is 30 days after the Issuer or the
Dealers, as the case may be, has given notice of termination of this agreement
pursuant to clause 13.1;

 

Terms means:

 

(a)                                  in respect of a Series of Promissory Notes,
the terms and conditions applying to the Series pursuant to the Promissory
Notes; and

 

(b)                                 in respect of a Series of MTNs, the terms
and conditions applying to the Series pursuant to the Master Note and the Series
Conditions;

 

Transaction Document means:

 

(a)                                  this agreement;

 

(b)                                 the Master Note;

 

(c)                                  the Promissory Notes;

 

(d)                                 the I&P Agreement;

 

(e)                                  the Registry Services Deed;

 

(f)                                    the Guarantee and Negative Pledge;

 

(g)                                 the Information Memorandum,

 

or any document or agreement entered into or given under any of the above or
agreed by the Issuer and the Arranger to be a Transaction Document.

 

1.2          Interpretation

 

In this agreement, unless the context otherwise requires:

 

(a)                                  headings and underlinings are for
convenience only and do not affect the interpretation of this agreement;

 

(b)                                 words importing the singular include the
plural and vice versa:

 

(c)                                  words importing a gender include any
gender;

 

(d)                                 other parts of speech and grammatical forms
of a word or phrase defined in this agreement have a corresponding meaning;

 

(e)                                  an expression importing a natural person
includes any company, partnership, joint venture, association, corporation or
other body corporate and any Governmental Agency:

 

6

--------------------------------------------------------------------------------


 

(f)                                    a reference to a part, clause, party,
annexure, exhibit or schedule is a reference to a part and clause of, and a
party, annexure, exhibit and schedule to, this agreement and a reference to this
agreement includes any annexure, exhibit and schedule;

 

(g)                                 a reference to:

 

(1)                                  a statute, regulation, proclamation,
ordinance or by-law includes all statutes, regulations, proclamations,
ordinances or by-laws amending, consolidating or replacing it;

 

(2)                                  a statute includes all regulations,
proclamations, ordinances and by-laws issued under that statute; and

 

(3)                                  the Regulations includes all amendments to
the Regulations;

 

(h)                                 a reference to a document includes all
amendments or supplements to, or replacements or novations of , that document:

 

(i)                                     a reference to liquidation includes
administration, official management, compromise, arrangement, merger,
amalgamation, reconstruction, winding up, dissolution, assignment for the
benefit of creditors, scheme, composition or arrangement with creditors,
insolvency, bankruptcy, or  a similar procedure or, where applicable, changes in
the constitution of any partnership or person, or death;

 

(j)                                     a reference to a party to any document
includes that party’s successors and permitted assigns and substitutes
(including any person taking by way of novation);

 

(k)                                  where the day on or by which any thing is
to be done is not a Business Day, that thing must be done on or by the
succeeding Business Day;

 

(l)                                     a reference to an agreement other than
this agreement includes an undertaking, deed, agreement or legally enforceable
arrangement or understanding whether or not in writing;

 

(m)                               a reference to an asset includes all property
of any nature, including, but not limited to, a business, and all rights,
revenues and benefits;

 

(n)                                 a reference to a document includes any
agreement in writing, or any certificate, notice, instrument or other document
of any kind;

 

(o)                                 no provision of this agreement will be
construed adversely to a party solely on the ground that the party was
responsible for the preparation of this agreement or that provision;

 

(p)                                 a reference to any financial statements,
accounts or accounting term is to be interpreted, or shall be prepared, in
accordance with the Accounting Standards.

 

7

--------------------------------------------------------------------------------


 

2                                         Conditions precedent

 

2.1                               Conditions precedent to Initial Series

 

The Issuer may not request the issue of the initial Series pursuant to part 4 or
part 5 from a Dealer until the Arranger has received all of the following in
form and of substance reasonably satisfactory to the Arranger:

 

(a)                                  pre-issue certificate: a certificate in the
form of, and providing the details indicated in, schedule 2 dated not more than
7 days before the first Issue Date, given in respect of the Issuer addressed to
the Arranger and signed by an Officer of the Issuer together with all
attachments referred to in the certificate being true, complete and up-to-date
copies, where applicable, of the following:

 

(1)                                  the memorandum and articles of association
or other constituent documents of the Issuer;

 

(2)                                  duly executed power of attorney granted by
the Issuer empowering the attorney to execute the Transaction Documents to which
it is a party;

 

(3)                                  forms lodged with the Australian Securities
Commission in accordance with section 242(8) or section 361(1) of the
Corporations Law notifying the Australian Securities Commission of the
particulars or any change in the particulars of the officers of the Issuer,
which will evidence the appointment of the current officers of the Issuer;

 

(4)                                  extracts of minutes of a meeting of the
directors of  the Issuer approving execution of the Transaction Documents to
which it is a party and the granting of the powers of attorney referred to in
clause 2.1(a)(2); and

 

(5)                                  any Authorisations necessary or desirable
to be obtained by the Issuer concerning the execution, delivery, performance,
validity or enforceability of the Transaction Documents;

 

(b)                                 Transaction Documents: copies of each
Transaction Document which is or on the first Issue Date is required by the
Arranger to be, executed, duly executed by all parties to them other than the
Finance Parties and duly stamped or, if the Arranger permits, sufficient Same
Day Funds or other provision to meet all liabilities to Tax on or in respect of
them:

 

(c)                                  Information Memorandum: such number of
printed copies of the Information Memorandum as each Dealer may require;

 

(d)                                 legal opinions: legal opinions from Baker &
McKenzie, counsel for the Issuer and Oppenheimer Wolf & Donnelly, counsel for
the Guarantor addressed to the Arranger and the Issuer.

 

8

--------------------------------------------------------------------------------


 

2.2                               Conditions precedent to all Series

 

The obligations of each Dealer with respect to any Series is subject to the
following conditions being fulfilled to the reasonable satisfaction of the
Arranger:

 

(a)                                  Pricing Supplement: the issue by the Issuer
of any Pricing Supplement necessary or desirable in connection with the Series
in accordance with this agreement;

 

(b)                                 Issue Date: the Issue Date for the Series is
a Business Day within the Availability Period;

 

(c)                                  Facility Limit: the aggregate Principal
Amount of the Securities comprising the Series to be issued will not, when added
to the Outstanding Amount of all Securities on issue on the proposed Issue Date,
exceed the Facility Limit;

 

(d)                                 warranties correct: each representation and
warranty contained in part 8 and in the Guarantee and Negative Pledge is true,
correct and not misleading in any material respect on and as of the Pricing
Date, and the Issue Date for the Series as if it had been made on and as of each
date in respect of the facts and circumstances existing at that time;

 

(e)                                  Compliance: the Issuer has complied with
all its obligations in connection with the issue of a Series;

 

(f)                                    Market disorder: there must not have
occurred, in the Arranger’s reasonable opinion, a change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls that would be likely to prejudice materially the
proposed issue or sale or distribution of the Series, whether in the primary
market or in respect of dealings in the secondary market;

 

(g)                                 Authorisations: the Arranger has received
all Authorisations required for the issue of the Series and each is in full
force and effect and each statement made by the Issuer contained in them is true
and complete;

 

(h)                                 Other documents: the Arranger has received
all other documents which it has reasonably requested the Issuer to provide;

 

(i)                                     rating: the Securities are rated by
Standard & Poor’s Rating Services:

 

(1)               no lower than “A2” in the case of the Promissory Notes; and

 

(2)               no lower than “BBB” in the case of the MTNs;

 

(j)                                     Event of Default: no Event of Default
(as defined in the Conditions applicable to any MTNs) has occurred which is
subsisting;

 

(k)                                  Transaction Documents: the Transaction
Documents constitute valid and binding obligations of the Issuer and the
Guarantor  (as applicable) enforceable in accordance with their terms.

 

2.3                               Certified copies

 

An Officer of the Issuer must certify a copy of a document given to a Finance
Party under clauses 2.1 or 2.2 to be a true and up-to-date copy of the original

 

9

--------------------------------------------------------------------------------


 

document as at a date not more than 7 days before the date it is given to the
Finance Party.

 

2.4                               Dealer’s conditions precedent

 

(a)                                  A condition in this part 2 is for the
benefit only of the Finance Parties and only the Arranger (following
consultation with the relevant Dealers) may waive it.

 

(b)                                 The Arranger shall notify the relevant
Dealers of the satisfaction, to the best of its knowledge and belief, of the
conditions precedent in this part 2, but shall have no liability to the Dealers
or any other party in respect of such notification except in the case of the
Arranger’s fraud or gross negligence.

 

3                                         The Programme

 

3.1                               Provision of Programme

 

The Dealers grant to the Issuer the Facility for the placing by the Dealers of
Promissory Notes issued under the I&P Agreement and MTNs issued under the Master
Note on the terms and conditions of this agreement.

 

3.2                               Facility Limit

 

The aggregate Outstanding Amount of the Securities must not at any time exceed
the Facility Limit.

 

3.3                               Several obligations and rights of Dealers

 

The obligations and rights of the Dealers under this agreement are several and:

 

(a)                                  failure of a Dealer to perform its
obligations does not relieve any other Dealer from any of its obligations;

 

(b)                                 no Dealer is responsible for the obligations
of any other Dealer or (unless it is the Arranger) the Arranger; and

 

(c)                                  subject to each Transaction Document, each
Dealer may separately enforce its rights under any Transaction Document.

 

3.4                               Purpose

 

The proceeds received by the Issuer from the issue of Promissory Notes and MTNs
will be used by the Issuer for its general funding purposes and financing of
Related Corporations.

 

10

--------------------------------------------------------------------------------


 

4                                         Promissory Notes

 

4.1                               Issue of and Subscription for Promissory Notes

 

(a)                                  The Issuer may at any time before 9.00 am
(Sydney time) (or such other time as agreed between the Issuer and the Dealers)
on a proposed Issue Date during the Availability Period request the Dealers to
bid for Promissory Notes by telephone or facsimile notice to the Dealers on the
basis that:

 

(1)                                  the Issuer may invite all or any of the
Dealers to bid for the Promissory Notes;

 

(2)                                  the invited Dealers may, but shall have no
obligation to, make a bid for the Promissory Notes on the terms, if any, set out
in the Issue Notice provided that any such bid must specify in relation to each
Series:

 

(A)                              the number and Principal Amount of the
Promissory Notes which the Dealer is bidding for;

 

(B)                                the time by which any bid must be made which
must be no later than 10.00 am on the Issue Date;

 

(3)                                  the Issuer shall have no obligation to
accept any bid made by any Dealers;

 

(4)                                  the relevant Dealers and the Issuer shall
ensure that any Series shall comply with the Transaction Documents; and

 

(5)                                  if the Issue Notice is made by telephone
the Issuer must within 24 hours confirm the details of the Issue Notice in
writing to the relevant Dealers provided that the non-receipt of the written
confirmation does not affect the validity of the Issue Notice.

 

(b)                                 The Issuer may from time to time notify the
Dealers of the indicative bid rates (whether expressed as a discount, a yield or
otherwise) at which the Issuer would be prepared to issue any Series provided
that the Issuer must promptly notify the Dealers of any change to any such
rates.

 

(c)                                  A Dealer may at any time during the
Availability Period by telephone or facsimile to the Issuer make an unsolicited
bid to the Issuer for Promissory Notes.  If the Bid Notice is made by telephone
the Dealer must within 24 hours confirm the details of the Bid Notice in writing
to the Issuer provided that the non-receipt of the written confirmation does not
affect the validity of the Bid Notice.  The Issuer is not required to inform any
Dealer as to any unsolicited Bid Notice of any other Dealer (other than as
required by this part 4) and no other Dealer shall have the right to participate
in any such bid.

 

(d)                                 An Issue Notice or a Bid Notice must
specify:

 

(1)                                  the aggregate Principal Amount of the
Promissory Notes to be issued which must not be less than $2,000,000 (or such
other amount as may be agreed between the Issuer and the Arranger from time to
time);

 

11

--------------------------------------------------------------------------------


 

(2)                                  the Issue Date;

 

(3)                                  the Maturity Date;

 

(4)                                  the Tenors of the Promissory Notes;

 

(5)                                  the aggregate Principal Amount of the
Promissory Notes which may be issued for each Tenor;

 

(6)                                  in the case of an Issue Notice, the
indicative bid rate, if any, at which the Issuer may be prepared to issue the
Promissory Notes;

 

(7)                                  in the case of a Bid Notice, the bid rate
the Dealer is prepared to subscribe for or procure the subscription for the
Promissory Notes;

 

(8)                                  the time by which any bid must be made by a
Dealer which must be no later than 10.00 am on the Issue Date or a bid must be
accepted by the Issuer; as the case may be;

 

(9)                                  the delivery instructions for the
Promissory Notes;

 

(10)                            such other information as the Issuer or the
Dealer, as the case may be, may include in respect of the Promissory Notes.

 

4.2                               Acceptance of Bids

 

(a)                                  Subject to this agreement:

 

(1)                                  if the Issuer is to accept any bids, the
Issuer must accept bids in the order such that the lowest bid rate is accepted
first and if 2 or more bid rates are the same the Issuer must accept those bids
pro rata between the relevant Dealers;

 

(2)                                  the Issuer may only accept any bid made by
any Dealer by telephone or facsimile notice pursuant to this part 4 within 1
hour (or such other period as the Issuer and the Dealer may agree) of its
receipt by the Issuer and if not accepted in accordance with this clause 4.2(a)
the bid shall lapse;

 

(3)                                  a bid accepted by the Issuer in accordance
with clause 4.2(a)(2) creates a binding agreement between the Issuer and the
Dealer, for the issue and subscription of the Promissory Notes of the Series for
which the Dealer’s bid has been accepted.  The Issuer must within I Business Day
following the acceptance by the Issuer of any bid, by notice to the Dealer
confirm its acceptance of the bid by the Dealer and the Purchase Price in
respect of the Series provided that the delayed receipt or non-receipt by the
Dealer of any notice shall not affect the validity of the acceptance by the
Issuer of the bid;

 

(4)                                  in the event of any over-subscription, the
Issuer may not accept bids in excess of the tender amount requested without the
consent of all Dealers.

 

(b)                                 The Issuer must not make any unsolicited
request to, or accept any unsolicited bids from, any Dealers while a competitive
tender pursuant to clause 4.1(a) is in progress.

 

12

--------------------------------------------------------------------------------


 

4.3                               Issuance Procedures

 

(a)                                  On the Issue Date for a Series of
Promissory Notes:

 

(1)                                  the Issuer must:

 

(A)                              issue or arrange for the I&P Agent to issue
Promissory Notes against payment of the Purchase Price for the Promissory Notes;
and

 

(B)                                make or arrange for the I&P Agent to make the
Promissory Notes available in Sydney or such other place as may be agreed in
writing between the Issuer and the relevant Dealer; and

 

(2)                                  the relevant Dealer must pay the aggregate
Purchase Price to the Issuer for the Promissory Notes to be subscribed for, or
the subscription for which is to be procured, by the Dealer against physical
delivery of the Promissory Notes or in such other manner as may be agreed
between the Issuer and the Dealer.

 

(b)                                 Settlement for the issue of Promissory Notes
and the payment of the Purchase Price shall be made at the offices of the I&P
Agent as set out in the I&P Agreement.

 

(c)                                  Subject to this agreement, in the event
that a Dealer has agreed with the Issuer to have Promissory Notes settled
through the Austraclear System transactions between the Issuer and the Dealer in
relation to the Promissory Notes shall be governed by the Regulations.

 

(d)                                 Subject to this clause 4.3, the Issuer and
the Dealers may from time to time agree the procedures for the issue of and
subscription for any Series including in relation to the making of any requests
or bids, the timing of any response or acceptance, the timing and manner of any
pricing, sale and settlement and the issue of any Promissory Notes.

 

4.4                               Terms

 

(a)                                  Upon the acceptance by the Issuer of any
bid for Promissory Notes:

 

(1)                                  the Issuer must within I Business Day by
notice to each relevant Dealer confirm the acceptance, number, Principal Amount,
the Issue Date, the Maturity Date, and Purchase Price and aggregate face value
of the Promissory Notes in each Series for which the Dealer is to subscribe or
procure subscriptions provided that the delayed receipt or non-receipt of any
such notice by the Dealer shall not affect the validity of the agreement in
respect of the Series; and

 

(2)                                  each relevant Dealer must subscribe or
procure the subscription for the Promissory Notes and the Issuer must issue the
Promissory Notes on the Terms agreed subject to and in accordance with this
agreement.

 

(b)                                 Any Promissory Notes which a Dealer may from
time to time subscribe or procure the subscription for shall be made by the
Dealer in reliance upon the representations, warranties, undertakings and
agreements of the Issuer

 

13

--------------------------------------------------------------------------------


 

in this agreement and on the terms and conditions and in the manner provided in
this agreement.

 

4.5                             Terms and form of Promissory Notes

 

Each Promissory Note must be:

 

(a)                                  denominated in Dollars;

 

(b)                                 for a Tenor of not less than 7 days and not
more than 365 days;

 

(c)                                  for a Purchase Price of not less than
$500,000;

 

(d)                                 for a Principal Amount of not less than
$1,000,000 and an integral multiple of $100,000 as agreed between the Issuer and
the Dealer who is to purchase or procure the purchase of the Promissory Note;

 

(e)                                  subject to the Terms.

 

5              MTNs

 

5.1                               Issue of and Subscription for a Series

 

(a)                                  The Issuer may from time to time during the
Availability Period request any Dealer to bid for MTNs by telephone or facsimile
notice to the Dealer on the basis that:

 

(1)                                  the Issuer may invite all or any of the
Dealers to bid for MTNs:

 

(2)                                  the invited Dealers may, but shall have no
obligation to, make a bid for MTNs on the terms, if any, set out in the Issue
Notice provided that any such bid must specify in relation to each Series:

 

(A)                              the number and Principal Amount of the MTNs
which the Dealer is bidding for;

 

(B)                                unless such Series Conditions are specified
in the Issue Notice, the Purchase Price (expressed as a percentage of the
Principal Amount) and, if applicable, the Interest Rate and the Interest Payment
Date for the MTNs which the Dealer is bidding for;

 

(3)                                  the Issuer shall have no obligation to
accept any bid made by any Dealer:

 

(4)                                  the relevant Dealers and the Issuer shall
ensure that any Series shall comply with the Transaction Documents; and

 

(5)                                  if the Issue Notice is made by telephone
the Issuer must within 24 hours confirm the details of the Issue Notice in
writing to the relevant Dealers provided that the non-receipt of the written
confirmation does not affect the validity of the Issue Notice.

 

(b)                                 The Issuer may from time to time notify the
Dealers of the indicative bid rates (whether expressed as a discount, a yield or
otherwise) at which the Issuer would be prepared to issue any Series provided
that the Issuer must promptly notify the Dealers of any change to any such
rates.

 

14

--------------------------------------------------------------------------------


 

(c)                                  A Dealer may at any time during the
Availability Period by telephone or facsimile notice to the Issuer make an
unsolicited bid to the Issuer for MTNs.  If the Bid Notice is made by telephone
the Dealer must within 24 hours confirm the details of the Bid Notice in writing
to the Issuer provided that the non-receipt of the written confirmation does not
affect the validity of the Bid Notice.  The Issuer is not required to inform any
Dealer as to any unsolicited Bid Notice of any other Dealer (other than as
required by this part 5) and no other Dealer shall have the right to participate
in any such bid.

 

(d)                                 An Issue Notice or a Bid Notice must
specify:

 

(1)                                  the aggregate Principal Amount of the MTNs;

 

(2)                                  the Issue Date;

 

(3)                                  the Maturity Date;

 

(4)                                  the Pricing Date, if any;

 

(5)                                  in the case of an Issue Notice, the
indicative bid rate, if any, at which the Issuer may be prepared to issue MTNs;

 

(6)                                  in the case of a Bid Notice, the Interest
Rate and Interest Payment Dates, if applicable, the Purchase Price (expressed as
a percentage of the Principal Amount of the MTNs) and the number and Principal
Amount of the individual MTNs;

 

(7)                                  the time by which any bid must be made by a
Dealer or a bid must be accepted by the Issuer, as the case may be; and

 

(8)                                  such other information as the Issuer or the
Dealer, as the case may be, may include in respect of the MTNs.

 

5.2                               Acceptance of Bids

 

Subject to this agreement:

 

(a)                                  except where bids have been invited under
clause 5.1(a)(1) from one Dealer only, if the Issuer is to accept any bids the
Issuer must only accept those bids as directed by the Arranger (following
consultation with the Issuer and the relevant Dealers);

 

(b)                                 the Issuer may only accept any bid made by
any Dealer by telephone or facsimile notice pursuant to this part 5 within 1
hour (or such other period as the Issuer and the Dealer may agree) of its
receipt by the Issuer and if not accepted in accordance with this clause 5.2(a)
the bid shall lapse;

 

(c)                                  a bid accepted by the Issuer in accordance
with clause 5.2(a)(2) creates a binding agreement between the Issuer and the
Dealer, for the issue and subscription of the MTNs of the Series for which the
Dealer’s bid has been accepted.  The Issuer must within 1 Business Day following
the acceptance by the Issuer of any bid, by notice to the Dealer confirm its
acceptance of the bid by the Dealer and the Purchase Price in respect of the
Series provided that the delayed receipt or non-receipt by the Dealer of any
notice shall not affect the validity of the acceptance by the Issuer of the bid;

 

15

--------------------------------------------------------------------------------


 

(d)                                 in the event of any over-subscription, the
Issuer may, subject to the Facility Limit and this part 5, accept bids up to
150% of the tender amount requested.

 

5.3                               Issuance Procedures

 

(a)                                  On the Issue Date for a Series of MTNs:

 

(1)                                  the Issuer against payment of the Purchase
Price for the MTNs by or procured by the relevant Dealer, must;

 

(A)                              register or procure the registration of the
Dealer or such person as the Dealer may direct as the MTN Holder in such amount
as the Dealer may notify; and

 

(B)                                comply with its obligations under the
Transaction Documents; and

 

(2)                                  each Dealer subscribing or procuring the
subscription for MTNs must pay or procure the payment to the Issuer of the
aggregate Purchase Price for the MTNs.

 

(b)                                 Subject to this agreement, in the event that
a Dealer has agreed with the Issuer to have MTNs settled through the Austraclear
System, transactions between the Issuer and the Dealer in relation to the MTNs
shall be governed by the Regulations.

 

(c)                                  Subject to this clause 5.3, the Issuer and
the Dealers may from time to time agree the procedures for the issue of and
subscription for any Series including in relation to the making of any requests
or bids, the timing of any response or acceptance, the timing and manner of any
pricing, sale and settlement and the issue of any MTNs.

 

5.4                               Terms

 

(a)                                  Upon the acceptance by the Issuer of any
bid for MTNs:

 

(1)                                  the Issuer must within 1 Business Day:

 

(A)                              by notice to each Dealer confirm the
acceptance, number, Principal Amount, the Issue Date, the Maturity Date and
Purchase Price and aggregate face value of the MTNs in each Series for which the
Dealer is to subscribe or procure subscriptions provided that the delayed
receipt or non-receipt of any such notice by the Dealer shall not affect the
validity of the agreement in respect of the Series; and

 

(B)                                deliver to the Dealer a Pricing Supplement
for each Series of MTNs for which the Dealer is to subscribe or procure
subscriptions, setting out the Series Conditions that will apply to the Series;
and

 

(2)                                  each relevant Dealer must subscribe or
procure the subscription for the MTNs and the Issuer must issue the MTNs on the
Terms agreed subject to and in accordance with this agreement.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Any MTNs which a Dealer may from time to
time subscribe or procure the subscription for shall be made by the Dealer in
reliance upon the representations, warranties, undertakings and agreements of
the Issuer in this agreement and on the terms and conditions and in the manner
provided in this agreement.

 

5.5                               Terms and form of MTNs

 

Each MTN must be:

 

(a)                                  denominated in Dollars;

 

(b)                                 for a term of not less than 365 days and
otherwise as specified in the Pricing Supplement but in any event never greater
than 7 years;

 

(c)                                  for a Purchase Price of not less than
$1,000,000;

 

(d)                                 for a Principal Amount of not less than
$1,000,000 and an integral multiple of $100,000;

 

(e)                                  registered on issue on the Register in such
Australian capital city as the Issuer and the Registrar may agree or failing
which, Canberra;

 

(f)                                    constituted by the Master Note; and

 

(g)                                 subject to the Terms.

 

6                                         Information Memorandum

 

6.1                               Information Memorandum

 

(a)                                  The Issuer authorises each Finance Party to
provide copies of the Information Memorandum to any potential Holders subject
to, and on terms which are not inconsistent with, the conditions contained or
referred to in the Information Memorandum until such time as the Issuer notifies
each Finance Party that the Information Memorandum is being updated or revised
and after that notification each Finance Party must use only an updated or
revised Information Memorandum prepared by or on behalf of the Issuer.

 

(b)                                 The Finance Parties must not give any
information or make any representation regarding any Promissory Note or MTN or
the financial condition and affairs of the Issuer that is not contained in the
Information Memorandum other than:

 

(1)                                  copies of written confirmations of ratings
made by any rating agency in relation to the Issuer or the Promissory Notes or
MTNs;

 

(2)                                  any other information or representation
approved in writing from time to time by the Issuer.

 

(c)                                  Each Finance Party will promptly indemnify
the Issuer for any loss or damage caused by a failure of that Finance Party to
comply with clause 6.1(a) or clause 6.1(b).

 

17

--------------------------------------------------------------------------------


 

(d)                                 The Issuer must notify each Finance Party
promptly of any act, matter or thing of which it is aware and which renders
anything contained in the Information Memorandum untrue, inaccurate, incomplete
or misleading in any material respect and promptly following such notification
ensure that a new Information Memorandum or a Pricing Supplement is prepared and
made available to the Finance Parties.

 

7                                       Payments and delivery

 

7.1                               Manner of payment

 

All payments under the this agreement must be made:

 

(a)                                  in Same Day Funds;

 

(b)                                 in Dollars;

 

(c)                                  not later than 1.00 pm (Sydney time) (or
such other time as may be agreed between the Issuer and the Dealer) on the due
date,

 

to the account of the payee specified by the payee to the payer or in such other
manner as the payee directs from time to time.

 

7.2                               Registration

 

Notwithstanding any Term of a Series of MTNs, the Issuer must promptly after the
Issue Date for a Series of MTNs provide or procure the provision to the Dealer
of evidence as to the ownership of the MTNs that the Dealer has subscribed or
procured the subscription for and any documentation required in connection with
any transfer of any MTNs.

 

7.3                               Payments on a Business Day

 

If a payment under this agreement is due to be made on a day which is not a
Business Day, the due date for that payment is the next Business Day in the same
calendar month or, if none, the preceding Business Day, but no adjustment shall
be made to any interest payable on that day.

 

8                                       Representations and warranties

 

8.1                               Representations and warranties

 

The Issuer represents and warrants, to and for the benefit of each Finance
Party, that:

 

(a)                                  incorporation: it is a corporation duly
incorporated and validly existing under the laws of its jurisdiction of
incorporation;

 

(b)                                 corporate power: it has the corporate power
to own its assets and to carry on its business as it is now being conducted;

 

18

--------------------------------------------------------------------------------


 

(c)                                  authority: it has full power and authority
to enter into and perform its obligations under the Transaction Documents to
which it is expressed to be a party or is stated to have an obligation with
respect thereto;

 

(d)                                 authorisations: it has taken all necessary
action to authorise the execution, delivery and performance of the Transaction
Documents to which it is expressed to be a party or is stated to have an
obligation with respect thereto and the Information Memorandum in accordance
with their terms;

 

(e)                                  binding obligations: the Transaction
Documents to which it is expressed to be a party or is stated to have an
obligation with respect thereto constitute its legal, valid and binding
obligations and, subject to any necessary stamping and registration, are
enforceable in accordance with their terms subject to laws generally affecting
creditors’ rights and to principles of equity;

 

(f)                                    nature of obligations: its payment
obligations under the Transaction Documents to which it is expressed to be a
party or is stated to have an obligation with respect thereto constitute direct,
unconditional and unsecured obligations ranking pari passu with all of its other
unsecured and unsubordinated payment obligations except obligations preferred by
mandatory operation of law;

 

(g)                                 transaction permitted: the execution,
delivery and performance by it of the Transaction Documents to which it is
expressed to be a party or is stated to have an obligation with respect thereto
and the issue of the Information Memorandum do not and will not violate:

 

(1)                                  any law, regulation, authorisation, ruling,
consent, judgment, order or decree of any Governmental Agency;

 

(2)                                  its memorandum and articles of association
or other constituent documents;

 

(h)                                 accounts: the most recent consolidated
audited balance sheets and profit and loss accounts (if any) of it and its
Subsidiaries:

 

(1)                                  were prepared in accordance with the
Accounting Standards for financial statements for a financial year; and

 

(2)                                  are a true, fair and accurate statement of
the financial condition and state of affairs (including disclosing or reflecting
all actual and contingent obligations) of it and its Subsidiaries at the date to
which they relate and the results of the operations of it and its Subsidiaries,
if any, for the accounting period to which they relate;

 

(i)                                     disclosure:

 

(1)                                  as at the date of the most recent
Information Memorandum all information contained in the Information Memorandum
is true and correct in all material respects and is not, whether by omission of
information or otherwise, misleading in any material respect;

 

(2)                                  it is not aware of any material facts or
circumstances that have not been disclosed to the Dealers which would reasonably
be expected, if not disclosed, to be material to the decision of a person

 

19

--------------------------------------------------------------------------------


 

considering whether or not to subscribe for or purchase Promissory Notes or
MTNs;

 

(j)                                     no failure to disclose: it has not
withheld from any Finance Party any document, information or other fact which
could reasonably be expected to be material to the decision of each Finance
Party to enter into and perform the Transaction Documents to which each Finance
Party is a party (it being acknowledged that the information given to each
Finance Party has induced each Finance Party to enter into those Transaction
Documents).

 

8.2                               Survival and repetition of representations and
warranties

 

The representations and warranties in, or given under, this agreement including,
but not limited to, clause 8.1:

 

(a)                                  survive the execution of each Transaction
Document, the subscription of any Promissory Notes or MTNs; and

 

(b)                                 are regarded as repeated on the date of each
Issue Notice and on each Issue Date with respect to the facts and circumstances
then subsisting.

 

9                                         Undertakings

 

9.1                               General undertakings

 

The Issuer undertakes to the Arranger and the Dealers that it must:

 

(a)                                  annual accounts: furnish to the Arranger
and each Dealer as soon as practicable, but in any event no later than 120 days
after the end of each financial year, the consolidated audited profit and loss
statement for that financial year and the consolidated audited balance sheet of
it as at the end of that financial year;

 

(b)                                 Guarantor: so long as any of the MTNs remain
outstanding, furnish or cause to be furnished upon request to the Arranger or
any Dealer, copies of each report which shall be filed by the Guarantor with the
United States Securities and Exchange Commission under section 13 of the
Securities Exchange Act of 1934 of the United States of America;

 

(c)                                  other information: at the reasonable
request of the Arranger, furnish to the Arranger and each Dealer any other
information about the financial condition or state of affairs of it;

 

(d)                                 Dealers: notify each Dealer of the
appointment of, or termination of the appointment of, any Dealer under this
agreement;

 

(e)                                  authorised signatory: furnish to the
Arranger and the Dealers the names and specimen signatures of any additional or
substitute authorised officers under the Transaction Documents;

 

(f)                                    cancellation of MTNs: notify the Arranger
and the Dealers after any repayment, redemption, purchase or cancellation of
MTNs in accordance with the terms and conditions thereof on a date other than
their Maturity

 

20

--------------------------------------------------------------------------------


 

Date, the details of the MTNs so repaid, redeemed, repurchased or cancelled;

 

(g)                                 rating: as soon as possible, and in any
event within 3 Business Days, after the Issuer or Guarantor acquires actual
knowledge that either of the Guarantor’s short term or long term credit ratings
assigned by Standard & Poor’s Rating Agency or Moody’s Investor Services, Inc.
has changed, or that the credit rating assigned by Standard & Poor’s Rating
Services to the Securities has changed, written notice informing the Arranger
and Dealers of such change;

 

(h)                                 Event of Default: notify the Arranger and
each Dealer of the occurrence of any Event of Default (as defined in the Master
Note or the Conditions applicable to any MTNs) or any material breach or default
by the Issuer or Guarantor under the terms of any Transaction Document.

 

9.2                               Registry Arrangements

 

(a)                                  The Issuer must within 1 Business Day of
the proposed Issue Date for any Series of MTNs notify the Registrar of all
relevant information in relation to the Series required to be notified under and
in accordance with the Registry Services Deed.

 

(b)                                 The Issuer must maintain or procure the
maintenance of the Register in accordance with the Registry Services Deed.  The
Issuer must also procure that marking facilities are available in any Australian
city as the Issuer and Registrar may agree.

 

(c)                                  The Issuer must cause the Registrar to
enter on the Register all the information required to be entered by the Master
Note.

 

(d)                                 The Issuer must not amend or vary or agree
to any amendment or variation of the Registry Services Deed without the prior
consent of the Arranger.

 

9.3                               Other Issues

 

(a)                                  Subject to clause 9.3(b), the Issuer may
from time to time without the consent of any Finance Party create and issue
further notes, bonds, securities or any other debt instruments on such terms as
the Issuer may determine.

 

(b)                                 The Issuer may not issue any Promissory
Notes or MTNs under this agreement other than to or through a Dealer in
accordance with this agreement.

 

10                                  Dealers’ and Arranger’s obligations

 

10.1                        Observance of applicable laws

 

(a)                                  Subject to clause 10.1(b) the Dealers are
authorised to sell any Promissory Notes or MTNs subscribed for by the Dealers
under this agreement on such terms and at such times as the Dealers think fit
and shall be entitled to retain for their own account the whole of the proceeds
of any such sale.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each Dealer:

 

(1)                                  acknowledges that no prospectus in relation
to any Transaction Documents has been lodged with, or registered by, any
Governmental Agency, and no action has been taken or will be taken in any
jurisdiction which would permit a public offering of the Promissory Notes or
MTNs, or possession or distribution of the Information Memorandum or any other
offering material in relation to the Promissory Notes or MTNs in any
jurisdiction where action for that purpose is required;

 

(2)                                  must not offer for subscription or
purchase, or issue invitations to subscribe for or buy, or sell or deliver any
Promissory Note or MTN or distribute the Information Memorandum, any prospectus,
circular, advertisement or other offering materials relating to any Promissory
Note or MTN;

 

(A)                              outside the Commonwealth of Australia; or

 

(B)                                otherwise in any jurisdiction except in such
manner and in such circumstances that will result in compliance with all
applicable laws and regulations;

 

(3)                                  without limiting clause 10.1(b)(2), must
observe the Corporations Law, the Corporations Regulations and all other
applicable laws and regulations in any jurisdiction in which it may offer, sell
or deliver any Promissory Note or MTN;

 

(4)                                  is not authorised to make, and will not
make, any representation or use of any information in connection with the issue,
subscription and sale of the Promissory Notes or MTNs other than information on
the public record, information contained in, or incorporated by reference in,
the Information Memorandum or the Promissory Notes or MTNs, or information
otherwise authorised by the Issuer from time to time;

 

(5)                                  must obtain all Authorisations required by
it for the subscription, offer, sale or delivery by them of any Promissory Notes
or MTNs under the laws of any jurisdiction to which they are subject or in which
they make any subscription, offer, sale or delivery of any Promissory Notes or
MTNs and the Dealers must comply with all such laws;

 

(6)                                  must not offer or sell any Promissory Notes
or MTNs other than on the terms and conditions of, and subject to, this
agreement.

 

10.2                        Secondary Market

 

(a)                                  Each Dealer in respect of a Series in which
it was a Dealer must:

 

(1)                                  on request from a Holder offer a price to
the Holder at which the Dealer will purchase any Promissory Notes or MTNs in the
Series from the Holder;

 

(2)                                  consult with the Issuer and Arranger to
determine measures to promote a secondary market in Promissory Notes or MTNs;
and

 

22

--------------------------------------------------------------------------------


 

(3)                                  upon request of the Issuer and subject to
reaching substantial agreement in respect of the measures referred to in clause
10.2(b), use its reasonable endeavours, subject to market conditions, to
establish and maintain a secondary market and facilitate liquidity in the
Promissory Notes or MTNs.

 

(b)                                 If the Issuer elects not to promote or
establish a secondary market in relation to the Promissory Notes or MTNs then
the Dealers are under no obligation under clauses 10.2(a)(2) and 10.2(a)(3) with
respect to the Promissory Notes or MTNs, as the case may be.

 

10.3                        Illegality

 

If at any time it is unlawful or impracticable for a Dealer to perform any of
its obligations under this agreement then:

 

(a)                                  the Dealer’s obligations under the
Transaction Documents are immediately suspended for the duration of such
illegality or other effect;

 

(b)                                 the Dealer must use its reasonable
endeavours to restructure its participation in the Facility to avoid such
illegality or other effect;

 

(c)                                  if the Dealer is not able to restructure
its participation within 30 days of its obligations being suspended pursuant to
clause 10.3(a), the Dealer may at any time, by notice to the Arranger and the
Issuer, terminate its obligations under the Transaction Documents.

 

10.4                        Arranger obligations

 

The Arranger must if requested by the Issuer and a Holder to determine the
current market value of a MTN, determine the market value at that time on such
basis as the Arranger may after consultation with either or both of the Issuer
and Holder in its absolute discretion determine to be reasonable to value the
MTN.

 

10.5                        Independent investigation

 

Each Dealer agrees that it has made and will continue to make without reliance
on the Arranger is own investigations into the affairs of the Issuer and the
Guarantor and its own analysis and decisions as to taking or not taking any
action under any Transaction Document.

 

10.6                        No responsibility

 

None of the Arranger, any Dealer or any of their respective employees, Officers,
agents, contractors or professional advisers shall be responsible to any Dealer
or other Dealer or any other party for:

 

(a)                                  any statement, representation or warranty
contained in the Information Memorandum or any Transaction Document:

 

(b)                                 the value, validity, effectiveness,
genuineness, enforceability or sufficiency of the Information Memorandum or any
Transaction Document;

 

(c)                                  any failure by the Issuer or any other
person to perform its obligations under any Transaction Document; or

 

23

--------------------------------------------------------------------------------


 

(d)                                 any action taken or omitted to be taken by
it or them under any Transaction Document or in connection with any Transaction
Document except in the case of its or their own fraud or wilful misconduct or
negligence.

 

10.7                        Liability of Arranger

 

(a)                                  The Arranger is not, and shall not be
deemed to be, acting as the agent of, and does not have any fiduciary
relationship with, any Dealer or the Issuer (except the Arranger will act as the
agent of the Dealers where expressly specified in this agreement).

 

(b)                                 Each Dealer acknowledges that it has,
independently and without reliance on the Arranger or any other Dealer, and
based on such documents and information as it has deemed appropriate, made its
own investigation into the affairs and financial condition of the Issuer and the
Guarantor and the Arranger is not required to keep itself informed as to the
performance or observance by the Issuer or the Guarantor of any Transaction
Document or the financial condition, affairs, status or nature of the Issuer or
the Guarantor.

 

11                                  Indemnities

 

11.1                        General indemnity

 

(a)                                  The Issuer indemnifies each Finance Party
against any claim, action, damage, loss, liability, cost, expense or payment
which that Finance Party pays, suffers, incurs or is liable for, in respect of
any of the following:

 

(1)                                  the Issuer not performing any of its
obligations under any Transaction Document;

 

(2)                                  any warranty, representation or statement
by the Issuer is or becomes or is alleged to be false, misleading or incorrect
in a material respect including without limitation any warranty, representation
or statement in the Information Memorandum;

 

(3)                                  the enforcement, protection or waiver, or
attempted or contemplated enforcement or protection, of any rights, powers or
remedies of the Dealer against the Issuer under any Transaction Document;

 

(4)                                  the Dealer acting in good faith on any
communication purporting to originate from the offices of the Issuer and given
or purported to be given by an Officer of the Issuer in relation to or in
connection with any Transaction Document.

 

(b)                                 Without limitation to the indemnity
contained in clause 11.1(a), that indemnity includes the amount reasonably
determined by a Finance Party as being incurred by reason of the liquidation or
re-employment of deposits or other funds acquired or contracted for by the
Finance Party to fund or maintain its obligation with respect to any Promissory
Note or MTN of which it is the Holder.

 

24

--------------------------------------------------------------------------------


 

11.2                        Continuing indemnity and evidence of loss

 

(a)                                  Each indemnity contained in this agreement
is a continuing obligation of the indemnifier despite:

 

(1)                                  any settlement of account; or

 

(2)                                  the occurrence of any other thing,

 

and remains in full force and effect until all moneys owing, contingently or
otherwise, under any of the Transaction Documents have been paid in full.

 

(b)                                 Each indemnity of the Issuer contained in
this agreement survives the termination or redemption of any Transaction
Document.

 

(c)                                  A certificate under the hand of an Officer
of a Finance Party or Issuer in good faith detailing the amount of any damage,
loss, liability, cost, expense or payment covered by any indemnity in this
agreement is prima facie evidence thereof.

 

11.3                        Indemnity by Finance Party

 

Each Finance Party indemnifies the Issuer against any claim, action, damage,
loss, liability, cost, expense or payment which the Issuer reasonably pays,
suffers, incurs or is liable for in respect of any of the following:

 

(a)                                  any material failure by that Finance Party
to comply with its obligations under this agreement; or

 

(b)                                 any failure by that Finance Party to pay any
such sum due in respect of the purchase of any Promissory Note or MTN, or to
purchase any Promissory Note or MTN which the Finance Party is obliged to
purchase, including without limiting the generality of the foregoing any
interest, cost, loss or expense incurred by the Issuer in raising funds to cover
any shortfall in funds as a result of such Finance Party’s default, including
reasonable legal expenses.

 

No amount of indemnification will be payable if and to the extent that any
claim, loss, cost or expense is due to the misconduct, default or negligence of
the Issuer, or to the occurrence of any event outside the control of the
relevant Finance Party which makes it not reasonably practicable for the Finance
Party to avoid such failure.

 

12                                  Fees; Tax, costs and expenses; interest on
overdue amounts

 

12.1                        Fees

 

(a)                                  The Issuer must pay to each Dealer a
dealer’s fee in relation to each Series issued under the Facility determined as
follows:

 

(1)                                  in the case of MTNs, an amount equal to
0.03% per annum in yield points on the face value of the MTNs in the Series for
which the Dealer subscribed or procured subscriptions, or such other amount or
basis for calculation as may be otherwise agreed from time to time in writing
between the Issuer and the relevant Dealer;

 

25

--------------------------------------------------------------------------------


 

(2)                                  in the case of Commercial Paper, an amount
calculated by the Arranger in accordance with the following formula:

 

F = 0.03% x FV x T/365

 

Where:

 

F = the fee payable to the Dealer in respect of the Series;

 

FV = the face amount of the Commercial Paper in the Series for which the Dealer
Subscribed or procured subscriptions;

 

T = the tenor of the Commercial Paper in the Series,

 

or such other amount or basis for calculation as may be otherwise agreed from
time to time in writing between the Issuer and the relevant Dealer.

 

(b)                                 Each fee payable to a Dealer under clause
12.1(a) shall be payable, unless otherwise specifically agreed between the
Issuer and the relevant Dealer:

 

(1)                                  in the case of an MTN, on the Issue Date
for the relevant MTN; and

 

(2)                                  in the case of Commercial Paper, quarterly
in arrears on the tenth day following the end of the quarter in which the
relevant Series was issued,

 

in each case, to the relevant Dealer.

 

(c)                                  The Issuer must pay to the Arranger for its
own account a fee in such amounts and at such times and otherwise on such terms
and conditions as the Arranger and the Issuer may agree from time to time.

 

(d)                                 All such fees are not refundable.

 

12.2                        Tax

 

(a)                                  The Issuer must pay any Tax, other than a
tax imposed on the net income of any Finance Party, in respect of the execution,
delivery, issue, performance, release, discharge, amendment, enforcement or
attempted enforcement or otherwise in respect of any Transaction Document.

 

(b)                                 The Issuer must pay any fine, penalty or
other cost in respect of a failure to pay any Tax described in clause 12.2(a)
other than any fine, penalty or other cost arising as a result of the negligence
or wilful misconduct of a Finance Party.

 

(c)                                  The Issuer indemnifies each Finance Party
against any amount payable under clause 12.2(a) or clause 12.2(b) or both.

 

12.3                        Costs and expenses

 

The Issuer must pay:

 

(a)                                  all reasonable costs and expenses of the
Arranger and any employee, officer, agent or contractor of the Arranger in the
negotiation, preparation, execution, delivery, issue, stamping, completion,
variation and discharge of any Transaction Document, including, but not limited
to, any reasonable administration costs of each Finance Party in connection with
such matters

 

26

--------------------------------------------------------------------------------


 

and any legal costs and expenses and any reasonable professional consultant’s
fees for such matters on a full indemnity basis;

 

(b)                                 all costs and expenses of each Finance Party
and any employee, Officer, agent, contractor or professional adviser of each
Finance Party in relation to the enforcement, protection, or waiver, or
attempted or contemplated enforcement or protection, of any rights, powers or
remedies under any Transaction Document, including, but not limited to, any
administration costs of each Finance Party in connection with such matters and
any legal costs and expenses and any professional consultant’s fees for such
matters on a full indemnity basis.

 

12.4                        Interest on overdue amounts

 

(a)                                  The Issuer must pay interest on any amount
payable to the Finance Parties under this agreement which is not paid when due.

 

(b)                                 The interest payable under this clause 12.4:

 

(1)                                  accrues from day to day from and including
the due date for payment up to the actual date of payment, before and, as an
additional and independent obligation, after any judgment or other thing into
which the liability to pay the relevant amount due becomes merged; and

 

(2)                                  may be capitalised by the Lender at monthly
intervals.

 

(c)                                  The rate of interest payable under this
clause 12.4 is the higher of:

 

(1)                                  10% per annum; and

 

(2)                                  the rate fixed or payable under a judgment
or other thing referred to in clause 12.4(b)(1).

 

13                                  Termination and additional Dealers

 

13.1                        Termination

 

(a)                                  The Issuer may terminate the Facility upon
not less than 30 days notice to the Arranger and each Dealer. Termination of the
Facility pursuant to this clause 13.1 shall be without penalty but shall not
affect any rights or liabilities arising prior to the date of termination or
which arise thereafter in respect of any act or omission prior to the date of
termination, including in respect of any Promissory Notes or MTNs issued or
agreed to be issued prior to the date of such termination.

 

(b)                                 The Issuer may terminate the Facility with
respect to any Dealer, and any Dealer and the Arranger may terminate the
Facility with respect to itself on not less than 30 days notice to the other
parties. Any termination pursuant to this clause 13.1(b) shall be without
penalty but shall not affect any rights or liabilities arising prior to the date
of termination or which arise thereafter in respect of any act or omission prior
to the date of termination, including in respect of any Promissory Notes or MTNs
issued or agreed to be issued prior to the date of termination. Any termination

 

27

--------------------------------------------------------------------------------


 

with respect to any Dealer shall not affect and shall be without prejudice to
the rights and obligations of the Issuer and the Finance Parties (other than the
retiring Dealer) under the Transaction Documents.

 

(c)                                  The Arranger shall prepare and distribute
to the Issuer and the Dealers a new schedule 1 setting out the names and notice
details of the Dealers with effect from the date of any change in the Dealers.

 

13.2                        Additional Dealers

 

(a)                                  The Issuer and the Arranger (acting in
consultation with the Issuer) (acting on behalf of itself and the Dealers), may
from time to time, nominate any financial institution as an additional Dealer
and upon the acceptance and delivery by the financial institution of an
accession agreement in or substantially in the terms set out in schedule 3 to
the Issuer and the Arranger, such financial institution shall become a party to
this agreement as a Dealer with all rights and obligations of a Dealer under
this agreement as if it were named as a Dealer provided that the maximum number
of Dealers at any time shall not exceed 5.

 

(b)                                 The Arranger shall promptly notify the
Dealers of any additional Dealers.

 

(c)                                  The Arranger shall prepare and distribute
to the Issuer and the Dealers a new schedule 1 setting out the names and notice
details of the Dealers with effect from the date of any change in the Dealers.

 

13.3                        Arranger

 

If the Arranger ceases to be a Dealer pursuant to this part 13 or otherwise, the
Issuer must appoint a Dealer as the replacement Arranger.

 

14                                  General

 

14.1                        Notices

 

(a)                                  Any notice or other communication
including, but not limited to, any request, demand, consent or approval, to or
by a party to any Transaction Document:

 

(1)                                  where required or permitted to be by
telephone:

 

(A)                              if to the Issuer:

 

Attention:                 Ecolob Inc., Manager, Corporate Finance

 

Telephone:            0011 1 612 293 2468;

 

(B)                                if to the Arranger:

 

Attention:                 Head of Capital Markets

 

Telephone:            (02) 9239 9303;

 

(C)                                if to a Dealer, to the telephone number shown
opposite its name in schedule 1;

 

28

--------------------------------------------------------------------------------


 

(2)                                  subject to clause 14.1(a) (1), must be
sent, in addition to any other method, by facsimile, be in legible writing and
in English addressed as shown below:

 

(A)                              if to the Issuer:

 

Attention:                                         Ecolab Inc., Manager,
Corporate Finance

N/6 Ecolab Centre

370 North Wabasha Street

Saint Paul Minnesota 55102 USA

 

Facsimile:                                            0011 1 612 293 2379

 

with a copy to :

 

Attention:                                         Ecolab Pty Limited, Finance
Director

6 Hudson Avenue

Castle Hill NSW 2154

 

Facsimile:                                            (02) 9899 3105;

 

(B)                                if to the Arranger:

 

Address:                                               Citibank Centre

1 Margaret street

SYDNEY NSW 2000

AUSTRALIA

 

Attention:                                         Head of Capital Markets

 

Facsimile:                                            (02) 9239 3345;

 

(C)                                if to a Dealer, as set out in schedule 1,

 

or as specified to the sender by any party by notice;

 

(3)                                  where the sender is a company, must be
signed by an Officer or under the common seal of the sender;

 

(4)                                  is regarded as being given by the sender
and received by the addressee;

 

(A)                              if by delivery in person, when delivered to the
addressee;

 

(B)                                if by post, 3 Business Days (or 5 Business
Days if addressed to another country) from and including the date of postage/on
delivery to the addressee; or

 

(C)                                if by facsimile transmission, on production
of a facsimile transmission report from the machine from which the facsimile was
sent confirming that the facsimile has been sent in its entirely to the
facsimile number of the intended recipient.

 

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00 pm (addressee’s time) it is regarded as received at 9.00 am on the
following Business Day; and

 

(5)                                  can be relied upon by the addressee and the
addressee is not liable to any other person for any consequences of that
reliance if the

 

29

--------------------------------------------------------------------------------


 

addressee believes it to be genuine, correct and authorised by the sender.

 

(b)                                 In this clause 14.1, a reference to an
addressee includes a reference to an addressee’s Officers, agents or employees
or any person reasonably believed by the sender to be an Officer, agent or
employee of the addressee.

 

14.2                        Assignment

 

(a)                                  The Issuer must not transfer or assign any
of its rights or obligations under this agreement except to a Substitute Issuer
which has been substituted as Issuer under clause 2.5 of the Master Note or with
the prior consent of the Arranger and the Dealers.

 

(b)                                 A Finance Party must not transfer or assign
any of its rights or obligations under this agreement to any person without the
prior consent of the Issuer provided that a Finance Party:

 

(1)                                  may assign any of its rights or transfer by
novation any of its rights and obligations to any Related Corporation of it; and

 

(2)                                  may transfer or assign any Promissory Notes
of MTNs in which it has any interest.

 

14.3                        Governing law and jurisdiction

 

(a)                                  This agreement is governed by the laws of
New South Wales.

 

(b)                                 The parties irrevocably submit to the
non-exclusive jurisdiction of the courts of New South Wales.

 

(c)                                  Each of the parties irrevocably waives any
objection to the venue of any legal process on the basis that the process has
been brought in an inconvenient forum.

 

(d)                                 The Issuer irrevocably waives any immunity
in respect of its obligations under this agreement that it may acquire from the
jurisdiction of any court or any legal process for any reason including, but not
limited to, the service of notice, attachment before judgment, attachment in aid
of execution or execution.

 

14.4                        Prohibition and enforceability

 

(a)                                  Any provision of, or the application of any
provision of, any Transaction Document or any right, power or remedy which is
prohibited in any jurisdiction is, in that jurisdiction, ineffective only to the
extent of that prohibition.

 

(b)                                 Any provision of, or the application of any
provision of, any Transaction Document which is void, illegal or unenforceable
in any jurisdiction does not affect the validity, legality or enforceability of
that provision in any other jurisdiction or of the remaining provisions in that
or any other jurisdiction.

 

30

--------------------------------------------------------------------------------


 

14.5                        Waivers

 

(a)                                  Waiver of any right arising from a breach
of any Transaction Document or of any right, power or remedy arising upon
default under any Transaction Document must be in writing and signed by the
party granting the waiver.

 

(b)                                 A failure or delay in exercise, or partial
exercise of:

 

(1)                                  a right arising from a breach of any
Transaction Document, or

 

(2)                                  a right, power or remedy created or arising
upon default under any Transaction Document,

 

does not result in or constitute a waiver of that right, power or remedy.

 

14.6                        Variation

 

A variation of any term of this agreement must be in writing and signed by the
parties.

 

14.7                        Cumulative rights

 

The rights, powers and remedies of a Finance party under any Transaction
Document are cumulative and do no exclude any other right, power, authority,
discretion or remedy of any Finance Party.

 

14.8                        Certificates

 

A certificate under the hand of an Officer of an Finance party in good faith
detailing the sum payable to such party in connection with this agreement is
prima facie evidence of the sum stated in the certificate.

 

14.9                        Time of the essence

 

Time is of the essence of this agreement in respect of an obligation of the
Issuer and the Dealer to pay money.

 

14.10                 Counterparts

 

(a)                                  This agreement may be executed in any
number of counterparts.

 

(b)                                 All counterparts, taken together, constitute
one instrument.

 

(c)                                  A party may execute this agreement by
signing any counterpart.

 

14.11                 Attorneys

 

Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.

 

31

--------------------------------------------------------------------------------


 

Schedule 1 - Dealers

Part 1

 

Promissory Note Dealers

 

Name/ACN/ARBN

 

Notice Details
for Correspondence

 

Notice Details
for Bids

 

 

 

 

 

Citisecurities Limited
(ACN 008 489 610)

 

Level 16
Citibank Centre
1 Margaret Street
Sydney NSW 2000
Australia



Attention: Origination
Facsimile: (02) 9239 3345

 

Level 16
Citibank Centre
1 Margaret Street
Sydney NSW 2000
Australia



Attention: Origination
Facsimile: (02) 9239 3345
Telephone: (02) 9239 9745

 

 

 

 

 

Credit Suisse First Boston Australia Securities Limited
(ACN 006 244 382)

 

Level 31
1 Macquarie Place
Sydney NSW 2000
Australia



Attention: Mr Phillip Lewis
Facsimile: (02) 9394 4394

 

Level 30
1 Macquarie Place
Sydney NSW 2000
Australia



Attention: Ms Marilyn Di Bella
Facsimile: (02) 9394 4390
Telephone: (02) 9394 4444

 

 

 

 

 

Warburg Dillon Read Australia Limited
(ACN 008 582 705)

 

Level 25
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia



Attention: Executive Director, Rates
Facsimile: (02) 9324 2899

 

Level 25
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia



Attention: Executive Director, Rates
Facsimile: (02) 9324 2899

 

32

--------------------------------------------------------------------------------


 

Part 2

 

MTN Dealers

 

Name/ACN/ARBN

 

Notice Details
for Correspondence

 

Notice Details
for Bids

 

 

 

 

 

Citisecurities Limited
(ACN 008 489 610)

 

Level 16
Citibank Centre
1 Margaret Street
Sydney NSW 2000
Australia

 

Attention: Origination
Facsimile: (02) 9239 3345

 

Level 16
Citibank Centre
1 Margaret Street
Sydney NSW 2000
Australia



Attention: Origination
Facsimile: (02) 9239 3345
Telephone: (02) 9239 9745

 

 

 

 

 

Credit Suisse First Boston
Australia Securities Limited
(ACN 006 244 382)

 

Level 31
1 Macquarie Place
Sydney NSW 2000
Australia



Attention: Mr. Phillip Lewis
Facsimile: (02) 9394 4394

 

Level 31
1 Macquarie Place
Sydney NSW 2000
Australia



Attention: Ms Marilyn Di Bella
Facsimile: (02) 9394 4390
Telephone: (02) 9394 4444

 

 

 

 

 

Warburg Dillon Read
Australia Limited
(ACN 008 582 705)

 

Level 25
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia



Attention: Executive Director,
Rates
Facsimile: (02) 9324 2899

 

Level 25
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia



Attention: Executive Director,
Rates
Facsimile: (02) 9324 2899

 

33

--------------------------------------------------------------------------------


 

Schedule 2 - Pre-Issue Certificate (Clause 2.1(a))

 

To:          Citisecurities Limited (Arranger)

 

I [insert name] am a director/secretary of Ecolab Finance Pty Limited (Issuer).

 

I refer to the agreement (Dealer Agreement) dated [insert date] between the
Issuer, the Arranger and the Dealers.

 

A term defined in the Dealer Agreement has the same meaning when used in this
Certificate.

 

I certify as follows:

 

1.             Relevant documents

 

Attached to this Certificate are true, complete and up-to-date copies of each of
the following:

 

(a)                                  memorandum and articles: the memorandum and
articles of association of the Issuer (marked “A-1”);

 

(b)                                 power of attorney: a duly executed power of
attorney granted by the Issuer authorising execution of the Transaction
Documents to which it is a party (marked “B-1” to “B-[insert number]”);

 

(c)                                  officers: such forms lodged with the
Australian Securities Commission in accordance with section 242(8) or section
361(1) of the Corporations Law notifying the Australian Securities Commission of
the particulars or any change in the particulars of the officers of the Issuer,
as will evidence the appointment of the current officers of the Issuer (marked
“C-1” to “C-[insert number]”);

 

(d)                                 minutes: extracts of minutes of a meeting of
the directors of the Issuer approving execution of the Transaction Documents to
which it is a party and the granting of the powers of attorney referred to in
paragraph (b) above (marked “D-1” to “D-[insert number]”);

 

(e)                                  Authorisations: those Authorisations (if
any) necessary or desirable to be obtained by the Issuer in connection with the
execution, delivery, performance, validity or enforceability of the Transaction
Documents (marked “E-1” to “E-[insert number]”).

 

2.                                      No revocation

 

Each:

 

(a)                                  power of attorney referred to in clause
1(b);

 

(b)                                 resolution contained in the minutes referred
to in clause 1(d); and

 

(c)                                  Authorisation referred to in clause 1(e);

 

is in full force and effect and has not been amended, modified or revoked.

 

34

--------------------------------------------------------------------------------


 

3.                                      Officers

 

The following signatures are the true signatures of the authorised officers who
are authorised signatories of the Issuer:

 

Name

 

Position

 

Signature

 

 

 

 

 

(a)

 

[insert details of position]

 

 

(b)

 

[insert details of position]

 

 

(c)

 

[insert details of position]

 

 

 

 

 

 

 

Signed:

 

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

Dated: [insert date]

 

 

 

35

--------------------------------------------------------------------------------


 

Schedule 3 - Additional Dealers (Clause 13.2)

 

Dealer Accession Letter

 

To:                            [Additional Dealer]

 

[Address]

 

Date:                    [                            ]

 

Dear Sir

 

We refer to the Dealer Agreement (Dealer Agreement) dated [             ] 1998
between Ecolab Finance Pty Limited (Issuer), Citisecurities Limited (Arranger)
and the financial institutions named therein as Dealers. A term defined in the
Dealer Agreement has the same meaning when used in this letter.

 

The Issuer and the Arranger (on behalf of itself and as agent for the Dealers)
hereby offer to appoint you as an additional Dealer for the purposes of the
Dealer Agreement pursuant to clause 13.2 of the Dealer Agreement.

 

With effect from the date of your acceptance noted below, you shall have all the
rights and obligations of a Dealer under the Transaction Documents as if you had
been an original party to the Dealer Agreement.

 

Please confirm your acceptance of your appointment as an additional Dealer by
signing, dating and returning the enclosed copy of this letter to us not later
than 5.00 pm (Sydney time) on the date being 14 days after the date of this
letter, after which time the offer contained in this letter shall automatically
lapse.

 

This letter shall be governed by the laws of New South Wales.

 

Ecolab Finance Pty Limited

 

 

 

 

[Authorised signatory]

 

 

 

 

 

Citisecurities Limited

 

 

 

 

 

[Authorised signatory]

 

 

36

--------------------------------------------------------------------------------


 

To:                              Ecolab Finance Pty Limited

Citisecurities Limited

Each of the Dealers under the Dealer Agreement referred to above.

 

 

[Additional Dealer] confirms that it accepts its appointment as an additional
Dealer under the Dealer Agreement with effect from the date of this acceptance
noted below.

 

We acknowledge and agree that we shall have all the rights and obligations of a
Dealer under the Transaction Documents as if we had been an original party to
the Dealer Agreement.

 

Dated:    [                  ]

 

[Additional Dealer]

 

 

 

 

[Authorised signatory]

 

 

37

--------------------------------------------------------------------------------


 

Schedule 4 - Form of Promissory Note (Clause 1.1)

 

[Front of Promissory Note]

 

Serial No:

 

 

 

Issue Date:

 

 

 

Maturity Date:

 

 

 

Ecolab Finance Pty Limited

ACN[          ]

[          ]

[          ]

[          ]

Sydney NSW 2000

AUSTRALIA

 

promises to pay the bearer the sum of
                                                                                        
on the              day of                19            fixed upon presentation
and surrender of this Promissory Note.

 

This Promissory Note may have the benefit of a Deed of Guarantee and Negative
Pledge by Ecolab Inc. dated          July 1998.

 

Payable at the offices of: [               ]

 

at the following address: [              ]

 

 

For and on behalf of Ecolab Finance Pty Limited

 

 

 

 

Authorised Officer or Attorney

 

 

38

--------------------------------------------------------------------------------


 

[On reverse of Note]

 

The undersigned acknowledges that this Promissory Note was surrendered for
payment on and payment was received in full.

 

 

For and on behalf of:

 

 

 

Full Name

 

 

 

Address

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

Tax File Number (Optional)

 

39

--------------------------------------------------------------------------------


 

Schedule 5 - Form of Pricing Supplement (Clause 1.1)

 

PRICING SUPPLEMENT

ECOLAB FINANCE PTY LIMITED (ACN 082 979 655)

A$200,000,000 COMMERCIAL PAPER AND MEDIUM TERM NOTE PROGRAMME

[INSERT AMOUNT AND DESCRIPTION OF ISSUE]

 

This Pricing Supplement is supplemental to and should be read together with the
Information Memorandum of Ecolab Finance Pty Limited (Issuer) dated
[                  ] (including the documents incorporated by reference therein
(Principal Information Memorandum) relating to the $200,000,000 Commercial Paper
and Medium Term Note Programme of the Issuer. The Principal Information
Memorandum shall be deemed to be incorporated by reference into this Pricing
Supplement.

 

The terms and conditions attaching to the [insert amount and description of
issue] (Notes) are [as set out in the General Conditions of the Notes in the
Principal Information Memorandum and the Terms and Conditions of the Notes] set
out below. The section entitled “Important Notice” in the Principal Information
Memorandum applies to this Pricing Supplement as if set out in full herein and
is incorporated by reference in this Pricing Supplement. Without limiting the
above:

 

(1)                                  None of Citisecurities Limited or any
Dealer (as defined in the Principal Information Memorandum) makes any express or
implied representation or warranty, and does not accept any responsibility for,
the accuracy or completeness of any information contained or referred to in this
Pricing Supplement.

 

(2)                                  Investors should conduct their own
investigations and due diligence in respect to any information contained or
referred to in the Principal Information Memorandum or this Pricing Supplement
and, based upon such documents and information as the investor shall deem
appropriate, make its own decision as to whether or not to invest in any of the
Notes.

 

Copies of the Principal Information Memorandum and other documents referred to
therein are available for inspection as advised in the Principal Information
Memorandum.

 

40

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF THE NOTES

 

Series

:

 

[              ]

 

 

 

 

 

 

 

 

 

 

Issue Date

:

 

[              ]

 

 

 

 

 

 

 

 

 

 

Aggregate Principal Amount

:

 

[              ]

 

 

 

 

 

 

 

 

 

 

[Issue Price

:

 

[    ]% of Principal Amount]

 

 

 

 

 

 

 

 

 

 

Redemption

:

 

[  ]% of Principal Amount payable on [              ]

 

 

 

 

 

 

 

 

[Interest Rate

:

 

[              ]]

 

 

 

 

 

 

 

 

 

 

[Interest Payment Dates

:

 

[              ]]

 

 

 

 

 

 

 

 

 

 

[Interest payments

:

 

[              ]]

 

 

 

 

 

 

 

 

 

 

[Interest Rate Adjustment

:

 

[              ]]

 

 

 

 

 

 

 

 

 

 

[Other Conditions

:

 

[              ]]

 

 

 

 

 

 

 

 

 

 

Definitions

:

 

For the purposes of the Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[              ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Insert other terms and conditions]

 

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

Executed as an agreement:

 

Issuer:

Signed for

Ecolab Finance Pty Limited

by its attorney in the presence of:

 

 

/s/ Rachael Lewis

 

/s/ Thomas Francis Meagher

 

Witness

 

Attorney

 

RACHAEL LEWIS
Solicitor, A.C.T.

 

THOMAS FRANCIS MEAGHER
SOLICITOR

 

Name (please print)

 

Name (please print)

 

 

Arranger:

Signed for

Citisecurities Limited

by its attorney in the presence of:

 

 

/s/ Jamie Kelly

 

/s/ Greg Batterham

 

Witness

 

Attorney

 

JAMIE KELLY
LEGAL COUNSEL

 

Greg Batterham

 

Name (please print)

 

Name (please print)

 

 

 

Dealers:

Signed for

Citisecurities Limited

by its attorney in the presence of:

 

 

/s/ Jamie Kelly

 

/s/ Greg Batterham

 

Witness

 

Attorney

 

JAMIE KELLY
LEGAL COUNSEL

 

Greg Batterham

 

Name (please print)

 

Name (please print)

 

 

42

--------------------------------------------------------------------------------


 

Signed for

Credit Suisse First Boston

Australia Securities Limited

by its attorney in the presence of:

 

 

/s/ Tricia Haglund

 

/s/ M. DIBELLA

 

Witness

 

Attorney

 

Tricia Haglund

 

M. DIBELLA

 

Name (please print)

 

Name (please print)

 

 

 

Signed for

Warburg Dillon Read Australia Limited

by its attorney in the presence of:

 

 

/s/ Jamie Kelly

 

/s/ Colin Roden

 

Witness

 

Attorney

 

JAMIE KELLY
LEGAL COUNSEL

 

Colin Roden

 

Name (please print)

 

Name (please print)

 

 

43

--------------------------------------------------------------------------------